Citation Nr: 0407402	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-14 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  He died in May 2001 and was survived by his 
wife (the appellant).  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from October 2002 and 
January 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claims, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claims.  

2.  The veteran's certificate of death shows that he died in 
May 2001, with the immediate cause of death listed as 
myocardial hemorrhage due to (or as a consequence of) severe 
calcific atherosclerotic disease. 

3.  At the time of his death, service connection had been 
established for a cataract of the left eye with defective 
vision, rated as 20 percent disabling, and residuals of a 
shell fragment would to the left arm with retained foreign 
bodies, involving Muscle Group V, rated as 10 percent 
disabling.  

4.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.

5.  The veteran did not have a service-connected disability 
rated at 100 percent for ten years prior to his death, he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service, and he was never a 
prisoner of war.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310, 3.312 (2003).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2003).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death, as well as entitlement to DIC benefits 
under 38 U.S.C.A. § 1318, and DEA benefits under 38 U.S.C. 
Chapter 35.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of the issues on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2003). 

First, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA has complied with the duty to assist 
requirement of the VCAA.  The Board notes that there does not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The RO obtained medical records 
from Mercer County Community Hospital where the veteran was 
last treated and where the autopsy as performed.  The 
appellant also submitted correspondence in December 2001, 
wherein she stated that she had no additional evidence to 
submit.  The appellant initially requested that she be 
scheduled for a hearing at the Cleveland RO.  In 
correspondence dated in September 2003, however, the 
appellant's representative indicated that she wished to 
cancel her hearing request and have the case transferred to 
the Board.  Thus, there is no further duty to assist the 
appellant in developing her claims. 

The Board also finds that VA has complied with the duty to 
notify the appellant of the information and evidence that is 
necessary to substantiate her claims.  The Board observes 
that the discussions in the rating decisions of October 2002 
and January 2003, the statement of the case issued in April 
2003, as well as the RO's letter dated in November 2001 have 
informed the appellant of the information and evidence 
necessary prove her claims.  In particular, the Board notes 
that the November 2001 letter by the RO, prior to 
adjudication of the claims at issue, notified the appellant 
of the evidence, if any, she was expected to obtain and which 
evidence, if any, VA would obtain in connection with her 
claims.  See 38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

Based on the foregoing, disposition of the appellant's claims 
at the present time is appropriate, as there is no prejudice 
to the appellant in proceeding to consider the claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  

II.  Service Connection for the Cause of the Veteran's Death

The first issue before the Board is whether service 
connection may be granted for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A 
service-connected disability is one which was incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2003).  Further, where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as cardiovascular-
renal disease, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  In addition, a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

The veteran died in May 2001.  The certificate of death lists 
myocardial hemorrhage as the immediate cause of death, which 
was due to (or as a consequence of) severe calcific 
atherosclerotic disease.  At the time of his death, service 
connection was in effect for a cataract of the left eye with 
defective vision, rated as 20 percent disabling, and 
residuals of a shell fragment wound to the left arm with 
retained foreign bodies, involving Muscle Group V, rated as 
10 percent disabling.  Service connection for heart disease 
had never been established. 

Less than one week before his death, the veteran was admitted 
to the emergency room at Mercer County Community Hospital for 
chest pain after being struck in the chest while unloading an 
item from the back of a truck.  Chest X-rays were 
unremarkable, and an EKG showed no evidence of acute 
infarction.  The veteran was discharged with a diagnosis of 
non-cardiac chest wall pain from contusion.  The veteran 
subsequently suffered an extensive myocardial infarction and 
was asystolic on arrival at the emergency room at Mercer 
County Community Hospital.  Aggressive resuscitative efforts 
were unsuccessful. 

An autopsy performed at Mercer County Community Hospital 
revealed that the veteran had suffered an extensive 
myocardial infarction involving primarily the distribution of 
the left anterior descending coronary artery.  Cardiac 
rupture ensued, leading to hemopericardium and further 
compromise of cardiac output, which led to his death.  Severe 
calcific atherosclerotic disease was present in the left main 
and left anterior descending coronary arteries.  It was 
determined that the infarction occurred between three and 
four days prior to death.  

The appellant's theory in support of her claim is that the 
veteran's death is related to his service-connected cataract 
of the left eye with defective vision.  She maintains that 
the veteran's myocardial hemorrhage was caused by the chest 
contusion, which occurred because of his defective vision in 
his left eye.  She speculates that the veteran would not have 
sustained a chest contusion if he had full vision in his left 
eye.  In support of her claim, she submitted a January 1998 
medical record showing the extent of the veteran's visual 
impairment in his left eye. 

As an initial matter, the Board notes that the veteran's 
service medical records are negative for complaints, findings 
or treatment of cardiovascular disease.  The veteran's 
discharge examination of December 1952 is negative for any 
pertinent cardiovascular abnormality.  Similarly, there is no 
evidence of cardiovascular disease manifest to a compensable 
degree within one year of the veteran's discharge from 
military service.  During the veteran's lifetime, he filed no 
claim for cardiovascular disease, and a claim for that 
disorder accordingly was never adjudicated by the RO.  

As to the appellant's specific contentions in this case, 
after a careful review of the record, the Board finds no 
merit to the argument advanced in support of this appeal.  
The Board notes that there is no medical evidence that the 
veteran's death was related to a chest wall contusion 
sustained several days prior to his death.  Further, even if 
the Board were to accept the appellant's contention that the 
veteran's death is somehow related to a chest contusion, the 
record contains no medical evidence that shows that the 
veteran's service-connected left eye disability was 
responsible for the chest wall injury.  The record 
essentially contains only the appellant's contentions in this 
regard.  The Board notes that there is no medical evidence of 
record supportive of the appellant's theory in this case.  
The Board notes that the death certificate indicates that the 
veteran's death due to myocardial infarction was the result 
of severe calcific atherosclerotic disease of years' 
duration.  Moreover, the appellant is not competent to 
provide medical evidence regarding the etiology of a 
disability involving heart disease.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions); see also 66 Fed. Reg. 45,620, 45, 
630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
In short, the appellant's theory is based on speculation with 
no medical evidence of record supportive of her claim. 

The Board must therefore conclude that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
The Board is sympathetic to the appellant's loss of her 
husband but may not go beyond the factual evidence presented 
in this claim to provide a favorable determination.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, because the preponderance of 
the evidence is against the appellant's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




III.  Entitlement to DIC 
Benefits Under the Provisions 
of 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as found by the Board in the preceding section, a 
surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2003).  

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R.  § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2003).  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been cleared up by two recent decisions from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  However, a discussion of the evolution of the 
handling of such claims is pertinent to the understanding of 
why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111,
118-19 (1997).  In a later decision, the Court found that 
38 C.F.R. § 3.22(a), as it existed, permitted a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  See Wingo v. West, 11 Vet. App. 307 (1998).  In such 
cases, the claimant had to set forth the alleged basis for 
the veteran's entitlement to a total disability rating for 
the 10 years immediately preceding his death.  Cole v. West, 
13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  The veteran's only service-connected disabilities 
at the time of his death involved a cataract of the left eye 
with defective vision, rated as 20 percent disabling, and 
residuals of a shell fragment would to the left arm with 
retained foreign bodies, involving Muscle Group V, rated as 
10 percent disabling.  Therefore, his combined disability 
evaluation was 30 percent.  See 38 C.F.R. § 4.25 (2003).  
Thus, the veteran was never rated totally disabled as a 
result of his service-connected disabilities.  As such, the 
appellant does not meet the minimum requirements to receive 
DIC benefits as a result of his death.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (in cases where the law and not 
the evidence is dispositive, a claim for entitlement to VA 
benefits should be denied because of the absence of legal 
merit or the lack of entitlement under the law).

III.  Entitlement to DEA benefits 

In order to establish entitlement to educational benefits, 
regulations provide that the applicant must meet certain 
criteria.  The applicant must be the dependent of a veteran 
who was discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her death.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  In the instant case, 
the Board has determined that the veteran did not die from a 
service-connected disability, nor was he permanently and 
totally disabled at the time of his death from a service-
connected disability.  Consequently, entitlement to 
educational assistance under Chapter 35, Title 38, United 
States Code, is denied as a matter of law.  Sabonis, supra. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



